MILLS, Judge,
specially concurring:
I would affirm the final order of the Department of State which denied, for lack of standing, the Florida Police Benevolent Association’s request for a formal hearing under Section 120.57(1), Florida Statutes (1981).
The only substantial interest asserted by the Association in its petition was an economic one. Such interests are insufficient to confer standing for purposes of initiating a Section 120.57(1) proceeding. Shared Services, Inc. v. State, Department of Health and Rehabilitative Services, 426 So.2d 56 (Fla. 1st DCA 1983); Agrico Chemical Company v. Department of Environmental Regulation, 406 So.2d 478 (Fla. 2d DCA 1981).